ASHWORTH, Justice,
dissenting.
I dissent.
The effect of the majority opinion is to require the trial court to delay the trial for at least one day in every case where the defendant voluntarily absents himself from the trial and goes to another state for a prolonged period of time.
There is nothing in this record to show that Moore’s absence was anything other than voluntary. Certainly if he had a good excuse for not being present, this could have been communicated to his attorney, who like the proverbial bride, gets left at the altar. Had good cause for absence been shown, we have no reason to believe the trial judge would not have granted appropriate delay.
Each case must be determined according to the existing circumstances. Under the circumstances existing in this case, I would hold that the trial judge granted sufficient delay for location of Moore by his attorney. Explanation for his absence still has not been given. Even if the trial court has limited discretion in this type of situation, such discretion was not abused under the circumstances present.
I would affirm the conviction.